A voluntary payment, with a knowledge of all the facts, cannot be recovered back, although there was no debt. Pool v. Allen,29 N.C. 120; Adams v. Reeves, 68 N.C. 134. No reason can be suggested, and no authority is cited, to show why the same rule which prevents one individual from recovering against another does not (242) likewise prevent one corporation from recovering against another. It is not alleged that all the facts out of which this action arose were not well known to the plaintiff corporation at the time the claims were paid to the defendant corporation. The payment was not under process, and no fraud or false representation was used to procure it; it was purely voluntary. Comrs. v. Setzer, 70 N.C. 426.
But we are of opinion that the payment was rightfully made by the plaintiff, and that in default of payment the defendant could have recovered the claim by action.
By ch. 80, sec. 5, Bat. Rev., the judge of the Superior Court, upon proper application, in the cases therein provided for, may require the commanding officer of the county to furnish the jailer with such guard as may be required for the safekeeping of prisoners. And by ch. 71, sec. 91, Bat. Rev., the expenses of the guard thus incurred are to be paid by the county from which the prisoners are removed. The prisoner here was removed from the the county of Macon to the county of Jackson. In the latter county the judge of the Superior Court ordered the guard to be furnished. We must presume that in ordering the guard the judge followed the directions of the statute in the details. The costs of the guard were a proper charge upon the county of Macon and properly paid.
Being of the opinion with the defendant, as agreed in the case stated, the action is dismissed at the cost of the plaintiff.
PER CURIAM.                                             Action dismissed.
Cited: Devereux v. Ins. Co., 98 N.C. 8; Lyle v. Siler, 103 N.C. 265;Brummitt v. McGuire, 107 N.C. 357; Jones v. Jones, 118 N.C. 447; Bankv. Taylor, 122 N.C. 571; Bernhardt v. R. R., 135 N.C. 263; Jones v.Assurance Society, 147 N.C. 544; Simms v. Vick, 151 N.C. 80.
(243)